In a proceeding for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e (5), the petitioner appeals from an order of the Supreme Court, Kings County (Bruno, J.), dated June 16, 1999, which denied the petition.
Ordered that the order is reversed, as a matter of discretion, with costs, and the petition is granted.
A court, after considering all of the relevant facts and circumstances presented to it, has the discretion to extend the time to serve a notice of claim (see, General Municipal Law § 50-e [5]; Matter of Battle v City of New York, 261 AD2d 614). *468One of the factors that should be accorded great weight is whether the City of New York received actual knowledge of the facts constituting the claim in a timely manner (see, Matter of Battle v City of New York, supra). Here, the City had actual knowledge of the essential facts constituting the claim within 90 days of its accrual. As the City had actual knowledge of the essential facts underlying the claim, there is no substantial prejudice to the City as a result of the delay. Accordingly, the petition should have been granted. Bracken, J. P., Thompson, Goldstein and Feuerstein, JJ., concur.